Citation Nr: 0105000	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, with degenerative disc disease L5-S1, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to January 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

In June 2000, the Board remanded the case to the RO for 
further development.  After a review of the evidence, the 
Board finds that additional development of the evidentiary 
record is required.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A).  Under this 
law, VA has a duty to make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim, including a medical examination.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(a)(d)).  

In the present case, the Board is of the opinion that a new 
VA examination should be scheduled.  The Board notes that the 
veteran was afforded VA neurological and spine examinations 
in April 1999.  However, subsequent to these examinations, 
the veteran has undergone two spinal epidural blocks in an 
effort to reduce his pain with the most recent procedure 
being performed in January 2000.  A September 2000 VA 
outpatient treatment record indicates that the veteran 
reported that the duration of relief was approximately 3 
weeks for each.  He reported that his job was making his pain 
worse and that he quit his job to attend school.  Despite 
this change in his life, he did not notice any difference in 
his back disability.  The Board notes that, while the 
treatment record shows fair flexion and extension, range of 
motion findings are not recorded.  The veteran was to 
continue muscle relaxant and physical therapy.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the veteran's recent spinal blocks, re-examination that takes 
into account the veteran's history is prudent.  

Further, the RO should make arrangements to obtain any 
recent, relevant treatment records of the veteran and 
associate them with the claims file. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for his low back disorder since 
September 2000.  After securing the 
necessary releases, the RO should obtain 
these records. The RO should document its 
efforts to obtain the requested 
information.  If any requested evidence 
is not available, the RO should notify 
the veteran as mandated by the Veterans 
Claims Assistance Act of 2000.  See also 
VBA Fast Letter No. 00-87 (November 17, 
2000).  If any request for private 
treatment records is unsuccessful, the RO 
should notify the veteran so he may 
obtain and submit the records himself.

2.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examination of the lumbar spine.  The RO 
should advise the veteran of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

The RO should provide the examiner(s) 
with a copy of this remand together with 
the veteran's entire claims folder, and 
the examiner(s) is asked to indicate that 
he or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted.  

The examiner(s) should: 

a)  Review the results of any 
testing prior to completion of the 
report(s). 

b)  Note detailed range of motion 
measurements for the lumbar spine 
and state what is considered normal 
range of motion.

c)  Indicate whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement.  If so, the examiner(s) 
should indicate whether there is 
likely to be additional range of 
motion loss due to any of the 
following should be addressed: (1) 
pain on use, including during flare-
ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The examiner should 
describe whether pain significantly 
limits functional ability during 
flare-ups or when the lumbar spine, 
left shoulder, or left foot is used 
repeatedly.  All limitation of 
function must be identified.   If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted 
in the report.  38 C.F.R. §§ 4.40, 
4.45 (2000).

d)  State whether or not there is 
ankylosis of the spine.  

e)  State, if possible, the 
frequency of recurring attacks of 
intervertebral disc syndrome, if the 
veteran suffers such attacks, and 
the extent to which relief is 
experienced between such attacks. 

f)  Indicate whether persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



 

